Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 07/29/2019. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note:
Claims 8-20 are eligible under 35 U.S.C. 101. Independent Claims 11 and 17 recite a particular application and as such have not been rejected in the 101 rejection below. Here, independent claims 11 and 17 integrate the abstract idea into a practical application. The claim limitations “obtaining subsequent invoice data representing an invoice obtained after the machine learning-based fraudulent invoice detection model has been trained …. based, at least in part, on the fraudulent invoice score for invoice represented by the subsequent invoice data, taking one or more actions with respect to the invoice represented by the subsequent invoice data.” The limitations above are using the machine learning model beyond just gathering data, the machine learning model is being trained and retrained and implemented for future use. The additional 
If the applicants incorporate dependent claim 8 into claim 1, in essence making claim 1 the same as claim 11, all the claims 1-20 will be eligible under 35 U.S.C. 101. 

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 ends with a semi-colon instead of a period. It is reasonably assumed that this is a typo and the semi-colon is reasonably understood to be a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 is/are directed to a method which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “obtaining historical invoice data representing a plurality of invoices submitted by merchants; obtaining fraudulent merchant data representing a listing of known fraudulent merchants identified by human analysis of historical invoices submitted by fraudulent merchants; processing the historical invoice data to identify and extract invoice feature data representing one or more invoice features for each of the plurality of invoices represented in the historical invoice data; processing the fraudulent merchant data and extracted invoice feature data to identify fraudulent invoice feature data representing invoice features associated with fraudulent merchant invoices; using the fraudulent invoice feature data to generate a fraudulent invoice score for subsequent invoice data, the fraudulent invoice score indicating a determined probability that an invoice represented by the subsequent invoice data is fraudulent.” 
These claim limitations belong to the grouping of “Mathematical concepts” because the claims are related to gathering data and processing the data to calculate a fraudulent invoice score. The court have used the phrase “Mathematical concepts” as — mathematical relationships, mathematical formulas or equations, mathematical calculations.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computing system implemented method comprising: with the one or more computing systems, providing a data management system; through the data management system; to train a machine learning-based fraudulent invoice detection model”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claim 1 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recites “wherein at least part of the fraudulent merchant data representing a listing of known fraudulent merchants is obtained from human analysis of historical invoices and the identification of fraudulent merchants by the human analysis”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computing system implemented method comprising: with the one or more computing systems, providing a data management system; through the data management system; to train a machine learning-based fraudulent invoice detection model” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0036]-[0039]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Further, it should be noted that additional elements of the claimed invention such as claim limitations discussed in claim 1 when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claim 1. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0293917) Dhurandhar; Amit et al., and further in view of (US 2018/0033009) Goldman; Jonathan R. et al.

As per claims 1, 8, 11 and 17: Dhurandhar shows:
A computing system implemented method (Dhurandhar: [0001], [0005]) comprising: 
A system comprising (Dhurandhar: [0001], [0005]): 
at least one processor (Dhurandhar: [0011]-[0012]); and 
at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which, when executed by any set of the one or more processors (Dhurandhar: [0011]-[0012]), perform a process including:
Regarding the claim limitations below:
“providing, with the one or more computing systems, a data management system”
Dhurandhar: [0027]: Analytics Tool #115, where FIG. 1 shows input 110 to a computer system comprising one or more types of captured data, text analytics, and anomalous events, that is, various public and private data from respective public and private data sources. This data may be structured or unstructured. It may contain independent instances or the instances may be linked. However, Dhurandhar does not explicitly show “a data management system”.
Goldman shows “a data management system” (Goldman: [0026], [0027]: data management systems.). 
Reference Dhurandhar and Reference Goldman are analogous prior art to the claimed invention because the references perform fraud identification and prevention.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Goldman, particularly the data management system (Goldman: [0026], [0027]: data management systems.), in the disclosure of Reference Dhurandhar, particularly in the computer system comprising one or more types of captured data, text analytics, and anomalous events, that is, various public and private data from respective public and private data sources (Dhurandhar: [0027]) in order to provide for a system that gathers/obtains data, from one or more sources and/or has the capability to analyze at least part of the data as taught by Reference Goldman (see at least in [0026]) so that the process of tracking suspicious entities can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar fraud identification and prevention field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Dhurandhar in view of Reference Goldman, the results of the combination were predictable (MPEP 2143 A); 
Reference Dhurandhar and Goldman show the following limitations:
obtaining historical invoice data representing a plurality of invoices submitted by merchants through the data management system (Dhurandhar: [0044]: There are hundreds of such events; examples of some such events can include, but are not limited to: vendors current invoice amount is much higher than historical invoice amounts, invoice comments field has high risk keywords/phrases, vendor name matches closely with fraudulent vendors in US government released list. Also, see [0051], [0058], [0064]); 
obtaining fraudulent merchant data representing a listing of known fraudulent merchants identified by human analysis of historical invoices submitted by fraudulent merchants (Dhurandhar: [0031] Yet another private data source can include Risky Vendor Lists which are company specific lists that contain names of fraudulent or high risk suppliers based mostly on undesirable past experiences. [0056]: These include, for example, “Fractals” offered by Alaric Systems Limited. Alaric identifies “Fractals” as being “self-learning”, whereby the program “adapts” as human users (fraud analysts) label transactions as fraudulent.); 
processing the historical invoice data to identify and extract invoice feature data representing one or more invoice features for each of the plurality of invoices represented in the historical invoice data (Dhurandhar: [0044]: There are hundreds of such events; examples of some such events can include, but are not limited to: vendors current invoice amount is much higher than historical invoice amounts, invoice comments field has high risk keywords/phrases, vendor name matches closely with fraudulent vendors in US government released list. Also, see [0051], [0058], [0064]); 
processing the fraudulent merchant data and extracted invoice feature data to identify fraudulent invoice feature data representing invoice features associated with fraudulent merchant invoices (Dhurandhar: [0044]: An anomalous events module 224 is configured to implement business logic. As an example, the anomalous events module could automatically check transactional data for the percentage of times an employee awards a contract to one or more specific and limited vendors. Results of this determination can be made immediately available to a user or be transferred to another processing module or stored in a data warehouse for future access/retrieval. An anomalous events module 224 may be configured to automatically check for violations of encoded business rules by either or both vendors and employees. Also, see [0051], [0058], [0064]); 
using the fraudulent invoice feature data to train a machine learning-based fraudulent invoice detection model to generate a fraudulent invoice score for subsequent invoice data, the fraudulent invoice score indicating a determined probability that an invoice represented by the subsequent invoice data is fraudulent (Dhurandhar: [0027]: a machine learning module including Unsupervised Learning 140 and Probabilistic Learning 150. FIG. 2, a machine learning module 240 may be implemented in the form of “unsupervised” learning as well as “supervised” learning, or more specifically sequential probabilities learning 250. [0028]: FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences)); 
obtaining subsequent invoice data representing an invoice submitted by a merchant through the data management system (Dhurandhar: [0050]: Statistical testing can be performed based on Benfords Law by comparing the expected distribution with the actual distribution of most significant digit of the invoice numbers for a vendor observed in the company's data. In one embodiment, the chi-square test can be performed, where the null hypothesis states that the invoice numbers were generated from a real source. The event can be triggered, for example, in the case in which the p—value ≦0.05); 
processing the subsequent invoice data to identify and extract subsequent invoice feature data representing the one or more invoice features for the invoice represented by the subsequent invoice data (Dhurandhar: [0050]: Statistical testing can be performed based on Benfords Law by comparing the expected distribution with the actual distribution of most significant digit of the invoice numbers for a vendor observed in the company's data. In one embodiment, the chi-square test can be performed, where the null hypothesis states that the invoice numbers were generated from a real source. The event can be triggered, for example, in the case in which the p—value ≦0.05); 
providing the subsequent invoice feature data to the trained machine learning- based fraudulent invoice detection model (Dhurandhar: [0027]: a machine learning module including Unsupervised Learning 140 and Probabilistic Learning 150. FIG. 2, a machine learning module 240 may be implemented in the form of “unsupervised” learning as well as “supervised” learning, or more specifically sequential probabilities learning 250. [0028]: FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences)); 
using the trained machine learning-based fraudulent invoice detection model to generate a fraudulent invoice score for the invoice represented by the subsequent invoice data, the fraudulent invoice score indicating a determined probability that invoice represented by the subsequent invoice data is fraudulent (Dhurandhar: [0027]: a machine learning module including Unsupervised Learning 140 and Probabilistic Learning 150. FIG. 2, a machine learning module 240 may be implemented in the form of “unsupervised” learning as well as “supervised” learning, or more specifically sequential probabilities learning 250. [0028]: FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences)); 
and based, at least in part, on the fraudulent invoice score for invoice represented by the subsequent invoice data, taking one or more actions with respect to the invoice represented by the subsequent invoice data (Dhurandhar: [0050]: Statistical testing can be performed based on Benfords Law by comparing the expected distribution with the actual distribution of most significant digit of the invoice numbers for a vendor observed in the company's data. In one embodiment, the chi-square test can be performed, where the null hypothesis states that the invoice numbers were generated from a real source. The event can be triggered, for example, in the case in which the p—value ≦0.05).

As per claim 2: Dhurandhar shows:
	wherein at least part of the fraudulent merchant data representing a listing of known fraudulent merchants is obtained from human analysis of historical invoices and the identification of fraudulent merchants by the human analysis (Dhurandhar: [0031] Yet another private data source can include Risky Vendor Lists which are company specific lists that contain names of fraudulent or high risk suppliers based mostly on undesirable past experiences. [0056]: These include, for example, “Fractals” offered by Alaric Systems Limited. Alaric identifies “Fractals” as being “self-learning”, whereby the program “adapts” as human users (fraud analysts) label transactions as fraudulent.).

As per claims 4, 13 and 19: Dhurandhar shows:
	wherein the one or more invoice features are selected from the group of invoice features including: 
a file suffix feature; 
a logo present feature; 
an item quantity feature; 
a company website present feature; 
a company or payee address present feature (Dhurandhar: [0029]: name (“vendor-identification”), address(es), account number(s)); 
a payor address present feature; 
a taxes present feature; 
an invoice number length feature; 
a recurring digits in invoice number feature; 
an amounts ending in .99 feature; 
a company name list match feature; a grammatical errors present feature; 
a spelling errors present feature; and 
a formatting errors present feature.

As per claim 6: Dhurandhar shows:
	wherein the machine learning-based fraudulent invoice detection model is a supervised machine learning-based fraudulent invoice detection model (Dhurandhar: [0027]: a machine learning module including Unsupervised Learning 140 and Probabilistic Learning 150. FIG. 2, a machine learning module 240 may be implemented in the form of “unsupervised” learning as well as “supervised” learning, or more specifically sequential probabilities learning 250. [0028]: FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences)).

As per claim 7: Dhurandhar shows:
	wherein the machine learning-based fraudulent invoice detection model is an unsupervised machine learning-based fraudulent invoice detection model (Dhurandhar: [0027]: a machine learning module including Unsupervised Learning 140 and Probabilistic Learning 150. FIG. 2, a machine learning module 240 may be implemented in the form of “unsupervised” learning as well as “supervised” learning, or more specifically sequential probabilities learning 250. [0028]: FIG. 1, execution of analytics generates output of results 160 (e.g. a ranked list of entities, e.g., fraudulent vendors/employees, based on computed risk scores and/or confidences)).

As per claims 9, 15 and 20:
	wherein the one or more actions taken with respect to the invoice represented by the subsequent invoice data includes one or more of: 
allowing the invoice represented by the subsequent invoice data to be passed to a payor indicated in the subsequent invoice data; 
allowing the invoice represented by the subsequent invoice data to be paid by a payor indicated in the subsequent invoice data; 
sending the invoice represented by the subsequent invoice data to an invoice fraud specialist for analysis before passing the invoice represented by the subsequent invoice data to a payor indicated in the subsequent invoice data; 
sending the invoice represented by the subsequent invoice data to an invoice fraud specialist for analysis before allowing the invoice represented by the subsequent invoice data to be paid (Dhurandhar: [0063]: In other words, if the Active Invoice Score is greater than a predetermined amount (δ), then fraud or risk is determined and the invoice should be blocked instead of paid, or at least marking the invoice as a high risk for an expert user to investigate.); 
alerting a payor indicated in the subsequent invoice data that the invoice represented by the subsequent invoice data may be fraudulent; 
blocking payment of the invoice (Dhurandhar: [0063]: In other words, if the Active Invoice Score is greater than a predetermined amount (δ), then fraud or risk is determined and the invoice should be blocked instead of paid, or at least marking the invoice as a high risk for an expert user to investigate.); 
adding merchant data representing a merchant associated with the invoice represented by the subsequent invoice data to the fraudulent merchant data; and 
blocking all future attempted payments to the merchant associated with the invoice represented by the subsequent invoice data.
	
As per claims 10 and 16: Dhurandhar shows:
	wherein after adding the merchant data representing a merchant associated with the invoice represented by the subsequent invoice data to the fraudulent merchant data, the updated fraudulent merchant data is used to re-train and improve the machine learning-based fraudulent invoice detection model (Dhurandhar: [0050]: Statistical testing can be performed based on Benfords Law by comparing the expected distribution with the actual distribution of most significant digit of the invoice numbers for a vendor observed in the company's data. In one embodiment, the chi-square test can be performed, where the null hypothesis states that the invoice numbers were generated from a real source. The event can be triggered, for example, in the case in which the p—value ≦0.05).

Claims 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0293917) Dhurandhar; Amit et al., further in view of (US 2018/0033009) Goldman; Jonathan R. et al. and (US 2013/0346302) Purves; Thomas et al.

As per claims 3, 12 and 18: 
Dhurandhar in view of Goldman does not show “OCR” and “JSON”. However, Purves shows “OCR” and “JSON” (Purves: [0199]: OCR, [0368], [0580], [0663]: JSON), as such, Purves shows the claim limitations below:
	wherein processing the historical invoice data to identify and extract invoice feature data representing one or more invoice features for each of the plurality of invoices represented in the historical invoice data further comprises:
processing the historical invoice data using an Optical Character Recognition (OCR) system to identify and extract text data from each of the plurality of invoices represented in the historical invoice data (Purves: [0199]: OCR, [0368], [0580], [0663]: JSON); and 
processing the extracted text data from each of the plurality of invoices represented in the historical invoice data using JavaScript Object Notation (JSON) to identify the location of the invoice feature data in the extracted text data from each of the plurality of invoices represented in the historical invoice data (Purves: [0199]: OCR, [0368], [0580], [0663]: JSON).
Reference Dhurandhar and Reference Goldman are analogous prior art to the claimed invention because the references perform invoice data analysis.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Purves, particularly the OCR and JSON features (Purves: [0199]: OCR, [0368], [0580], [0663]: JSON), in the disclosure of Reference Dhurandhar/Goldman, particularly in the computer system comprising one or more types of captured data, text analytics, and anomalous events, that is, various public and private data from respective public and private data sources (Dhurandhar: [0027]) in order to provide for a system that identifies one or more items which could be charged to which payment device as taught by Reference Purves (see at least in [0199]) so that the process of tracking suspicious entities can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar fraud identification and prevention field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Dhurandhar/ Goldman in view of Reference Purves, the results of the combination were predictable (MPEP 2143 A).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0293917) Dhurandhar; Amit et al., further in view of (US 2018/0033009) Goldman; Jonathan R. et al. and (US 10,755,281) Yip; Timothy et al.

As per claims 5 and 14: 
Dhurandhar in view of Goldman does not explicitly show “Natural Language Processing (NLP) techniques”, however, Yip shows “Natural Language Processing (NLP) techniques” (Yip: Col. 16, lines 9-40: The entered answer may be analyzed based on natural language engines to determine all possible variations before making comparison with the system-generated answer). As such, Yip shows
	
	wherein one or more of the invoice features are identified and processed using Natural Language Processing (NLP) techniques (Yip: Col. 16, lines 9-40: The entered answer may be analyzed based on natural language engines to determine all possible variations before making comparison with the system-generated answer).
Reference Dhurandhar/ Goldman and Reference Yip are analogous prior art to the claimed invention because the references perform transaction data analysis.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Yip, particularly the Natural Language Processing features (Yip: Col. 16, lines 9-40), in the disclosure of Reference Dhurandhar/Goldman, particularly in the computer system comprising one or more types of captured data, text analytics, and anomalous events, that is, various public and private data from respective public and private data sources (Dhurandhar: [0027]) in order to provide for a system that determines all possible variations before making comparison with the system-generated answer as taught by Reference Yip (Yip: Col. 16, lines 9-40) so that the process of tracking suspicious entities can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar fraud identification and prevention field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Dhurandhar/ Goldman in view of Reference Purves, the results of the combination were predictable (MPEP 2143 A).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Hasham, Salim et al. Combating payments fraud and enhancing customer experience. Date: 09/26/2018. https://www.mckinsey.com/industries/financial-services/our-insights/combating-payments-fraud-and-enhancing-customer-experience
The same technological tools making fraud more pervasive in banking and payments are enabling firms to meet the challenge. Effectively combating fraud through analytics requires a mindset shift from a narrow focus on false positives and loss prevention to an appreciation that the same technological advancements making fraud more pervasive also enable the tools and environment to address it. With their shift to digital services, banks have access to exponentially more customer and transaction data than in the past. New technologies create the means to more accurately segment customers by risk, enabling lower-friction digital experiences—and higher satisfaction levels—for low-risk customers. And the explosion of industry verticals in cyber and data analytics has created a ready supply of talented, cross-disciplinary resources unencumbered by legacy organizational structures. Today’s challenge is harnessing these components to reduce current losses, detect and prevent emerging fraud, and enhance customer experience (see paragraph 3).
Foreign Reference:
(WO 2019237208 A1) CHAN BRIAN et al. System and Process for Electronic Payments. Particularly, see [0087]-[0088]. In [0087] The QuickPay service 110 can use the vendor identifier to generate a dynamic list of all payment records 128 corresponding to a given vendor for transmission to vendor device 170, for example. In some embodiments, the vendor device 170 may provide its listing to QuickPay service 110 for verification and to flag fraudulent activities, for example, in the event a payment record 126 indicates payment to the vendor that was not received or tracked at vendor device 170. The QuickPay service 110 can provide data linked to flagged fraudulent activities to fraud detector 124 to detect related activities that may also be potentially fraudulent. In some embodiments, the vendor device 170 can verify the listing against their own records to flag fraudulent activities. [0088] The fraud detector 124 can generate a digital fingerprint of payment activity (e.g. payment request and/or payment confirmation) to detect duplicate payment requests or payment confirmations. This can be implemented upon receiving an incoming payment request and prior to sending to the user device 130 before requesting confirmation or verification. In some embodiments, this can be implemented before sending the payment request to Bill Payment Service for payment to the vendor device 160, for example. If a duplicate payment request is detected then the alert delivery 122 can generate a notification message to prompt the customer to confirm that they want to process a duplicate payment request.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624